UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended October 31, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-16497 MOVADO GROUP, INC. (Exact Name of Registrant as Specified in its Charter) New York 13-2595932 (State or Other Jurisdiction (IRS Employer of Incorporation or Organization) Identification No.) 650 From Road, Paramus, New Jersey 07652 (Address of Principal Executive Offices) (Zip Code) (201) 267-8000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for that past 90 days. Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of "accelerated filer'' or "large accelerated filer'' in Rule 12b-2 of the Exchange Act.Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x The number of shares outstanding of the registrant's common stock and class A common stock as of November 30, 2007 were 19,453,153 and 6,634,319, respectively. MOVADO GROUP, INC. Index to Quarterly Report on Form 10-Q October 31, 2007 Page Part I Financial Information (Unaudited) Item 1. Consolidated Balance Sheets at October 31, 2007, January 31, 2007 and October 31, 2006 3 Consolidated Statements of Income for the three months and nine months ended October 31, 2007 and 2006 4 Consolidated Statements of Cash Flows for the nine months ended October 31, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 Part II Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 6. Exhibits 25 Signature 26 PART I - FINANCIAL INFORMATION Item 1. Financial Statements MOVADO GROUP, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) (Unaudited) October 31,2007 January 31, 2007 October 31,2006 ASSETS Current assets: Cash $ 111,060 $ 133,011 $ 79,908 Trade receivables, net 150,996 111,417 159,010 Inventories, net 210,510 193,342 207,709 Other current assets 37,056 35,109 33,740 Total current assets 509,622 472,879 480,367 Property, plant and equipment, net 63,729 56,823 53,339 Deferred income taxes 31,000 12,091 12,239 Other non-current assets 38,605 35,825 34,819 Total assets $ 642,956 $ 577,618 $ 580,764 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt $ 10,000 $ 5,000 $ 5,000 Accounts payable 26,892 32,901 35,948 Accrued liabilities 54,311 45,610 52,465 Deferred and current taxes payable 11,355 5,946 7,634 Total current liabilities 102,558 89,457 101,047 Long-term debt 50,907 75,196 82,435 Deferred and non-current income taxes 32,980 11,054 11,050 Other non-current liabilities 25,481 23,087 21,714 Total liabilities 211,926 198,794 216,246 Commitments and contingencies (Note 7) Minority interest 1,645 443 244 Shareholders’ equity: Preferred Stock, $0.01 par value, 5,000,000 shares authorized; no shares issued - - - Common Stock, $0.01 par value, 100,000,000 shares authorized; 24,238,514, 23,872,262 and 23,752,692 shares issued, respectively 242 239 238 Class A Common Stock, $0.01 par value, 30,000,000 shares authorized; 6,634,319, 6,642,159 and 6,657,159 shares issued and outstanding, respectively 66 66 67 Capital in excess of par value 126,681 117,811 115,168 Retained earnings 307,770 280,495 267,996 Accumulated other comprehensive income 50,798 32,307 33,291 Treasury Stock, 4,786,712, 4,678,244 and 4,676,117 shares, respectively, at cost (56,172 ) (52,537 ) (52,486 ) Total shareholders’ equity 429,385 378,381 364,274 Total liabilities and equity $ 642,956 $ 577,618 $ 580,764 See Notes to Consolidated Financial Statements 3 MOVADO GROUP, INC. CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (Unaudited) Three Months Ended October 31, Nine Months Ended October 31, 2007 2006 2007 2006 Net sales $ 180,153 $ 166,272 $ 420,983 $ 390,604 Cost of sales 70,266 68,370 166,098 154,600 Gross profit 109,887 97,902 254,885 236,004 Selling, general and administrative 81,398 78,123 207,287 198,717 Operating income 28,489 19,779 47,598 37,287 Interest expense (920 ) (987 ) (2,671 ) (2,849 ) Interest income 1,064 753 3,373 2,260 Other income, net - 374 - 374 Income before income taxes and minority interest 28,633 19,919 48,300 37,072 Provision / (benefit) for income taxes (Note 2) 1,927 (1,964 ) 6,691 1,049 Minority interest 178 (2 ) 417 (66 ) Net income $ 26,528 $ 21,885 $ 41,192 $ 36,089 Basic income per share: Net income per share $ 1.02 $ 0.85 $ 1.58 $ 1.41 Weighted basic average shares outstanding 26,118 25,758 26,018 25,620 Diluted income per share: Net income per share $ 0.97 $ 0.82 $ 1.51 $ 1.35 Weighted diluted average shares outstanding 27,236 26,799 27,299 26,659 Dividends paid per share $ 0.08 $ 0.06 $ 0.24 $ 0.18 See Notes to Consolidated Financial Statements 4 MOVADO GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended October 31, 2007 2006 Cash flows from operating activities: Net income $ 41,192 $ 36,089 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 13,031 11,945 Deferred income taxes (7,443 ) (10,342 ) Provision for losses on accounts receivable 1,134 8,876 Provision for losses on inventory 459 463 Loss on disposition of property, plant and equipment 1,075 - Stock-based compensation 3,461 2,237 Excess tax benefit from stock-based compensation (1,764 ) (1,471 ) Gain on sale of asset held for sale - (374 ) Minority interest 417 (66 ) Changes in assets and liabilities: Trade receivables (35,970 ) (51,762 ) Inventories (8,577 ) (6,402 ) Other current assets 3,817 (5,066 ) Accounts payable (6,955 ) 2,491 Accrued liabilities 8,379 12,012 Current taxes payable 7,948 872 Other non-current assets (2,838 ) (3,039 ) Other non-current liabilities 2,382 2,219 Net cash provided by (used in) operating activities 19,748 (1,318 ) Cash flows from investing activities: Capital expenditures (18,467 ) (12,305 ) Investments from joint venture interest 787 - Proceeds from sale of asset held for sale - 686 Trademarks (320 ) (471 ) Net cash used in investing activities (18,000 ) (12,090 ) Cash flows from financing activities: Net repayments of bank borrowings (21,617 ) (24,158 ) Stock options exercised and other changes 14 1,788 Excess tax benefit from stock-based compensation 1,764 1,471 Dividends paid (6,242 ) (4,607 ) Net cash used in financing activities (26,081 ) (25,506 ) Effect of exchange rate changes on cash 2,382 (4,803 ) Net decrease in cash (21,951 ) (43,717 ) Cash at beginning of period 133,011 123,625 Cash at end of period $ 111,060 $ 79,908 See Notes to Consolidated Financial Statements 5 MOVADO GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared by Movado Group, Inc. (the “Company”) in a manner consistent with that used in the preparation of the consolidated financial statements included in the Company’s fiscal 2007 Annual Report filed on Form 10-K.In the opinion of management, the accompanying consolidated financial statements reflect all adjustments, consisting of only normal and recurring adjustments, necessary for a fair statement of the financial position and results of operations for the periods presented.These consolidated financial statements should be read in conjunction with the aforementioned Annual Report.Operating results for the interim periods presented are not necessarily indicative of the results that may be expected for the full year. NOTE 1 – RECLASSIFICATIONS Certain reclassifications were made to prior year’s financial statement amounts and related note disclosures to conform to the fiscal 2008 presentation. NOTE 2 - INCOME TAXES The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, on February 1, 2007. As a result of adoption, the Company recognized a charge of approximately $7.7 million to the February 1, 2007 retained earnings balance. As of the date of adoption, the Company had gross unrecognized tax benefits of $30.0 million (exclusive of interest) of which $16.1 million, if recognized, would affect the effective tax rate.Interest and penalties, if any, related to unrecognized tax benefits are recorded in income tax expense.As of the date of adoption, the Company had $2.5 million of accrued interest (net of tax) related to unrecognized tax benefits.As of October 31, 2007, the Company accrued an additional $0.7 million of interest (net of tax) and reduced $0.4 million of unrecognized tax benefits as a result of a lapse of the applicable statute of limitations. The Company conducts business globally, and as a result, files income tax returns in the U.S. federal jurisdiction and various state and foreign jurisdictions.In the normal course of business, the Company is subject to examination by taxing authorities in many countries, including such major jurisdictions as Switzerland, Hong Kong, Canada and the United States.The Company is no longer subject to U.S. federal income tax examinations for years before the fiscal year ended January 31, 2004 and with few exceptions, is no longer subject to state and local or foreign income tax examinations by tax authorities for years before the fiscal year ended January 31, 2003. The Internal Revenue Service commenced examinations of the Company’s consolidated U.S. federal income tax returns for fiscal years 2004 through 2006 in the second quarter of fiscal 2007.As of the third quarter of fiscal 2008, the examination phase of the audit had not yet been completed.The Company considers it likely that the audit will be settled within 12 months but cannot reliably estimate the ultimate outcome on its cash flow or the impact on its financial position at this time. 6 Tax expense for the three months ended October 31, 2007 was $1.9 million, as compared to a tax benefit of $2.0 million for the three months ended October 31, 2006. Taxes were recorded at a rate of 6.7% for the three months ended October 31, 2007 as compared to a benefit rate of 9.9% for the three months ended October 31, 2006.Tax expense for the nine months ended October 31, 2007 and 2006 was $6.7 million and $1.0 million, respectively. Taxes were recorded at a rate of 13.9% for the nine months ended October 31, 2007 as compared to 2.8% for the nine months ended October 31, 2006.Taxes for both the three and nine months ended October 31, 2007 and 2006 included a benefit due to revised income projections resulting in the ability to utilize a greater portion of the Swiss net operating loss carryforward acquired with the Ebel brand in fiscal year 2005. NOTE 3 – COMPREHENSIVE INCOME The components of comprehensive income for the three months and nine months ended October 31, 2007 and 2006 are as follows (in thousands): Three Months Ended October 31, Nine Months Ended October 31, 2007 2006 2007 2006 Net income $ 26,528 $ 21,885 $ 41,192 $ 36,089 Net unrealized gain (loss) on investments, net of tax 36 71 (65 ) 90 Effective portion of unrealized gain (loss) on hedging contracts, net of tax 1,144 (568 ) 2,161 1,494 Foreign currency translation adjustments (1) 9,081 (1,024 ) 16,395 4,034 Total comprehensive income $ 36,789 $ 20,364 $ 59,683 $ 41,707 (1) The foreign currency translation adjustments are not adjusted for income taxes as they relate to permanent investments in international subsidiaries. NOTE 4 – SEGMENT INFORMATION The Company follows Statement of Financial Accounting Standards (“SFAS”) No.131, "Disclosures about Segments of an Enterprise and Related Information." This statement requires disclosure of segment data based on how management makes decisions about allocating resources to segments and measuring their performance. The Company conducts its business primarily in two operating segments: Wholesale and Retail.The Company’s Wholesale segment includes the designing, manufacturing and distribution of quality watches, in addition to revenue generated from after sales service activities and shipping. The Retail segment includes the Movado Boutiques and outlet stores. The Company divides its business into two major geographic segments: United States operations, and International, which includes the results of all other Company operations.The allocation of geographic revenue is based upon the location of the customer. The Company’s international operations are principally conducted in Europe, Asia, Canada, the Middle East, South America and the Caribbean.The Company’s international assets are substantially located in Switzerland. 7 Operating Segment Data for the Three Months Ended October 31, 2007 and 2006 (in thousands): Net Sales Operating Income (Loss) 2007 2006 2007 2006 Wholesale $ 158,247 $ 146,396 $ 29,009 $ 20,355 Retail 21,906 19,876 (520 ) (576 ) Consolidated total $ 180,153 $ 166,272 $ 28,489 $ 19,779 Operating Segment Data for the Nine Months Ended October 31, 2007 and 2006 (in thousands): Net Sales Operating Income (Loss) 2007 2006 2007 2006 Wholesale $ 357,706 $ 333,505 $ 49,715 $ 38,251 Retail 63,277 57,099 (2,117 ) (964 ) Consolidated total $ 420,983 $ 390,604 $ 47,598 $ 37,287 Total Assets October 31, 2007 January 31, 2007 October 31, 2006 Wholesale $ 575,957 $ 510,380 $ 514,341 Retail 66,999 67,238 66,423 Consolidated total $ 642,956 $ 577,618 $ 580,764 Geographic Segment Data for the Three Months Ended October 31, 2007 and 2006 (in thousands): Net Sales Operating Income 2007 2006 2007 2006 United States $ 115,578 $ 121,431 $ 9,462 $ 305 International 64,575 44,841 19,027 19,474 Consolidated total $ 180,153 $ 166,272 $ 28,489 $ 19,779 United States and International net sales are net of intercompany sales of $89.3 million and $84.2 million for the three months ended October 31, 2007 and 2006, respectively. 8 Geographic Segment Data for the Nine Months Ended October 31, 2007 and 2006 (in thousands): Net Sales Operating Income (Loss) 2007 2006 2007 2006 United States $ 257,682 $ 269,927 $ 2,768 $ (1,317 ) International 163,301 120,677 44,830 38,604 Consolidated total $ 420,983 $ 390,604 $ 47,598 $ 37,287 United States and International net sales are net of intercompany sales of $219.2 million and $194.2 million for the nine months ended October 31, 2007 and 2006, respectively. Total Assets October 31, 2007 January 31, 2007 October 31, 2006 United States $ 371,220 $ 357,650 $ 351,746 International 271,736 219,968 229,018 Consolidated total $ 642,956 $ 577,618 $ 580,764 Long-Lived Assets October 31, 2007 January 31, 2007 October 31, 2006 United States $ 47,730 $ 42,702 $ 38,841 International 15,999 14,121 14,498 Consolidated total $ 63,729 $ 56,823 $ 53,339 NOTE 5 – INVENTORIES, NET Inventories consist of the following (in thousands): October 31, 2007 January 31, 2007 October 31, 2006 Finished goods $ 132,551 $ 129,082 $ 133,138 Component parts 67,947 55,930 64,746 Work-in-process 10,012 8,330 9,825 $ 210,510 $ 193,342 $ 207,709 NOTE 6 – EARNINGS PER SHARE The Company presents net income per share on a basic and diluted basis.Basic earnings per share are computed using weighted-average shares outstanding during the period.Diluted earnings per share are computed using the weighted-average number of shares outstanding adjusted for dilutive common stock equivalents. The weighted-average number of shares outstanding for basic earnings per share were 26,118,000 and 25,758,000 for the three months ended October 31, 2007 and 2006, respectively.For diluted earnings per share, these amounts were increased by 1,118,000 and 1,041,000 for the three months ended October 31, 2007 and 9 2006, respectively, due to potentially dilutive common stock equivalents issuable under the Company’s stock compensation plans. The weighted-average number of shares outstanding for basic earnings per share were 26,018,000 and 25,620,000 for the nine months ended October 31, 2007 and 2006, respectively.For diluted earnings per share, these amounts were increased by 1,281,000 and 1,039,000 for the nine months ended October 31, 2007 and 2006, respectively, due to potentially dilutive common stock equivalents issuable under the Company’s stock compensation plans. NOTE 7 – COMMITMENTS AND CONTINGENCIES At October 31, 2007, the Company had outstanding letters of credit totaling $1.2 million with expiration dates through August 31, 2008.One bank in the domestic bank group has issued 11 irrevocable standby letters of credit for retail and operating facility leases to various landlords, for the administration of the Movado Boutique private-label credit card and Canadian payroll to the Royal Bank of Canada. As of October 31, 2007, two European banks have guaranteed obligations to third parties on behalf of two of the Company’s foreign subsidiaries in the amount of $2.0 million in various foreign currencies. The Company is involved from time to time in legal claims involving trademarks and other intellectual property, contracts, employee relations and other matters incidental to the Company’s business.Although the outcome of such matters cannot be determined with certainty, the Company’s general counsel and management believe that the final outcome would not have a material effect on the Company’s consolidated financial position, results of operations or cash flows. NOTE 8 – RECENTLY ISSUED ACCOUNTING STANDARDS In September 2006, the FASB issued SFAS No. 157, ‘‘Fair Value Measurements.’’SFAS No. 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. This statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The Company is currently evaluating the impact of SFAS No. 157 on the Company’s consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FAS 115.”SFAS No. 159 permits entities to choose to measure many financial instruments and certain other items at fair value.Unrealized gains and losses on items for which the fair value option has been elected will be recognized in earnings at each subsequent reporting date.This statement is effective for financial statements issued for fiscal years beginning after November 15, 2007.The Company is currently evaluating the impact of SFAS No. 159 on the Company’s consolidated financial statements. In December 2007, the FASB issued SFAS No. 141(R) “Business Combinations.”SFAS No.141(R) states that all business combinations (whether full, partial or step acquisitions) will result in all assets and liabilities of an acquired business being recorded at their fair values.Earn-outs and other forms of contingent considerations and certain acquired contingencies will be recorded at fair value at the acquisition date.SFAS No. 141(R) also states acquisition costs will generally be expensed as incurred and restructuring costs will be expensed in periods after the acquisition date.This statement is effective for financial statements issued for fiscal years beginning after December 15, 2008.The Company is currently evaluating the impact of SFAS No. 141(R) on the Company’s consolidated financial statements. 10 In December 2007, the FASB issued SFAS No. 160 “Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No. 51.”SFAS No.160 states that the fair value of the purchase price, including the issuance of equity securities, will be determined on the acquisition date, and also changes in accounting for deferred tax asset valuation allowances and acquired income tax uncertainties after the measurement period will impact income tax expense.SFAS No. 160 also states noncontrolling interests (NCI) will be recognized in the equity section, and losses in excess of the NCI’s equity interest will continue to be allocated to the NCI, and purchases or sales of equity interests that do not result in a change in control will be accounted for as equity transactions.This statement is effective for financial statements issued for fiscal years beginning after December 15, 2008.The Company is currently evaluating the impact of SFAS No. 160 on the Company’s consolidated financial statements. NOTE 9 – SUBSEQUENT EVENT On December 4, 2007, the Board of Directors authorized a program to repurchase up to one million shares of the Company’s common stock.Shares will be repurchased from time to time as market conditions warrant either through open market transactions, block purchases, private transactions or other means.No time limit has been set for the completion of the program. The objective of the program is to reduce or eliminate earnings per share dilution caused by the shares of common stock issued upon the exercise of stock options and in connection with other equity based compensation plans. 11 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD-LOOKING STATEMENTS Statements in this Quarterly Report on Form 10-Q, including, without limitation, statements under this Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this report, as well as statements in future filings by the Company with the Securities and Exchange Commission (the “SEC”), in the Company’s press releases and oral statements made by or with the approval of an authorized executive officer of the Company, which are not historical in nature, are intended to be, and are hereby identified as, “forward-looking statements” for purposes of the safe harbor provided by the Private Securities Litigation Reform Act of 1995. These statements are based on current expectations, estimates, forecasts and projections about the Company, its future performance, the industry in which the Company operates and management’s assumptions. Words such as “expects”, “anticipates”, “targets”, “goals”, “projects”, “intends”, “plans”, “believes”, “seeks”, “estimates”, “may”, “will”, “should” and variations of such words and similar expressions are also intended to identify such forward-looking statements. The Company cautions readers that forward-looking statements include, without limitation, those relating to the Company’s future business prospects, projected operating or financial results, revenues, working capital, liquidity, capital needs, plans for future operations, expectations regarding capital expenditures and operating expenses, effective tax rates, margins, interest costs, and income as well as assumptions relating to the foregoing.Forward-looking statements are subject to certain risks and uncertainties, some of which cannot be predicted or quantified.Actual results and future events could differ materially from those indicated in the forward-looking statements, due to several important factors herein identified, among others, and other risks and factors identified from time to time in the Company’s reports filed with the SEC including, without limitation, the following: general economic and business conditions which may impact disposable income of consumers in the United States and the other significant markets where the Company’s products are sold, general uncertainty related to possible terrorist attacks and the impact on consumer spending, changes in consumer preferences and popularity of particular designs, new product development and introduction, competitive products and pricing, seasonality, availability of alternative sources of supply in the case of the loss of any significant supplier, the loss of significant customers, theCompany’s dependence on key employees and officers, the ability to successfully integrate the operations of acquired businesses without disruption to other business activities, the continuation of licensing arrangements with third parties, the ability to secure and protect trademarks, patents and other intellectual property rights, the ability to lease new stores on suitable terms in desired markets and to complete construction on a timely basis, the continued availability to the Company of financing and credit on favorable terms, business disruptions, disease, general risks associated with doing business outside the United States including, without limitation, import duties, tariffs, quotas, political and economic stability, and success of hedging strategies with respect to currency exchange rate fluctuations. These risks and uncertainties, along with the risk factors discussed under Item 1A “Risk Factors” in the Company’s Annual Report on Form 10-K, should be considered in evaluating any forward-looking statements contained in this Quarterly Report on Form 10-Q or incorporated by reference herein. All forward-looking statements speak only as of the date of this report or, in the case of any document incorporated by reference, the date of that document. All subsequent written and oral forward-looking statements attributable to the Company or any person acting on its behalf are qualified by the cautionary statements in this section. The Company undertakes no obligation to update or publicly release any revisions to forward-looking statements to reflect events, circumstances or changes in expectations after the date of this report. Critical Accounting Policies and Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial 12 statements. These estimates and assumptions also affect the reported amounts of revenues and expenses. Estimates by their nature are based on judgments and available information. Therefore, actual results could materially differ from those estimates under different assumptions and conditions. Critical accounting policies are those that are most important to the portrayal of the Company’s financial condition and the results of operations and require management’s most difficult, subjective and complex judgments as a result of the need to make estimates about the effect of matters that are inherently uncertain. The Company’s most critical accounting policies have been discussed in the Company’s Annual Report on Form 10-K for the fiscal year ended January 31, 2007.In applying such policies, management must use significant estimates that are based on its informed judgment. Because of the uncertainty inherent in these estimates, actual results could differ from estimates used in applying the critical accounting policies. Changes in such estimates, based on more accurate future information, may affect amounts reported in future periods. As of October 31, 2007, except as noted below, there have been no material changes to any of the critical accounting policies as disclosed in the Company’s Annual Report on Form 10-K for the fiscal year ended January 31, 2007. On February 1, 2007, the Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (an interpretation of FASB Statement No. 109).This interpretation clarifies the accounting for uncertainty in income taxes recognized in the financial statements by prescribing a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.As a result of adoption, the Company recognized a charge of approximately $7.7 million to the February 1, 2007 retained earnings balance. As of the date of adoption, the Company had gross unrecognized tax benefits of $30.0 million (exclusive of interest) of which $16.1 million, if recognized, would affect the effective tax rate. Overview The Company conducts its business primarily in two operating segments: Wholesale and Retail.The Company’s Wholesale segment includes the designing, manufacturing and distribution of quality watches. The Retail segment includes the Movado Boutiques and outlet stores. The Company divides its watch business into distinct categories.The luxury category consists of the Ebel® and Concord® brands.The accessible luxury category consists of the Movado® and ESQ® brands.The licensed brands category represents brands distributed under license agreements and includes Coach®, HUGO BOSS®, Juicy Couture®, LACOSTE® and Tommy Hilfiger®. 13 Results of operations for the three months ended October 31, 2007 as compared to the three months ended October 31, 2006 Net Sales: Comparative net sales by business segment were as follows (in thousands): Three Months Ended October 31, 2007 2006 Wholesale: United States $ 93,672 $ 101,555 International 64,575 44,841 Total Wholesale 158,247 146,396 Retail 21,906 19,876 Net Sales $ 180,153 $ 166,272 Net sales for the three months ended October 31, 2007 were $180.2 million, above prior year by $13.9 million or 8.3%.The increase was primarily the result of an $11.7 million increase in net sales in the international licensed brand category. As a result of the weak U.S. dollar and the translation from the European subsidiaries’ financial results, net sales increased by $2.8 million.For the three months ended October 31, 2007 and 2006, liquidation sales were $11.3 million and $12.1 million, respectively. Net sales in the wholesale segment increased by $11.9 million or 8.1% to $158.2 million.The increase was primarily driven by the licensed brand category which was above prior year by $10.8 million or 33.4%.All licensed brands’ sales were above prior year.The increase in the licensed brand category was primarily the result of the launch of the LACOSTE brand as well as international market expansion in the HUGO BOSS and Tommy Hilfiger brands.Net sales in the luxury category were above prior year by $1.6 million or 5.7%.The increase was the result of higher liquidation sales of $3.0 million which was somewhat offset by lower sales in the Concord brand due to the repositioning of the brand, with the planned launch of the new products scheduled for the fourth quarter.The accessible luxury category sales were below prior year by $1.5 million or 1.8%.The decrease was the net result of lower liquidation sales somewhat offset by higher demand in the Caribbean for the Movado brand. Net sales in the U.S. wholesale segment were $93.7 million, below prior year by $7.9 million or 7.8%.The decrease was primarily the result of lower liquidation sales of $5.8 million and lower sales due to the repositioning of the Concord brand of $2.2 million. Net sales in the international wholesale segment were $64.6 million, above prior year by $19.7 million or 44.0%.The increase was the result of growth in the licensed brand category of $11.7 million, higher liquidation sales in the luxury brands of $4.7 million and stronger demand for the Movado brand in the Caribbean. Net sales in the retail segment were $21.9 million for the three months ended October 31, 2007, representing a 10.2% increase above prior year sales of $19.9 million.Sales increases were recorded in both the Movado Boutiques and the outlet stores.Movado Boutiques sales increased by $1.1 million or 14.7%.This increase was the result of an 8.8% comparable store sales increase along with sales increases from non-comparable stores. Sales by the Company’s outlet stores were above prior year by 7.4%, resulting from increases in sales from non-comparable stores somewhat offset by a decrease of 0.8% in comparable store sales. The Company 14 operated 31 Movado Boutiques and 31 outlet stores as of October 31, 2007, compared to 30 Movado Boutiques and 30 outlet stores as of October 31, 2006. The Company considers comparable store sales to be sales from stores that were open as of February 1 of last year through January 31 of the current year. The Company had 25 comparable Movado Boutiques and 28 comparable outlet stores for the three months ended October 31, 2007.The sales from stores that have been relocated, renovated or refurbished are included in the calculation of comparable store sales.The method of calculating comparable store sales varies across the retail industry. As a result, the Company’s calculation of comparable store sales may not be the same as measures reported by other companies. Gross Profit.Gross profit for the three months ended October 31, 2007 was $109.9 million or 61.0% of net sales as compared to $97.9 million or 58.9% of net sales for the three months ended October 31, 2006.The increase in gross profit of $12.0 million was primarily the result of an increase in sales volume, in addition to higher gross margin percentage in the base business sales.The gross margin percentage was negatively impacted in both years by the liquidation sales.Excluding the liquidation sales, the gross margin percentage was 64.7% for the three months ended October 31, 2007 and 63.5% for the three months ended October 31, 2006.This increase in gross margin percentage was the result of higher margins across most brands resulting from better margins on new model introductions, the favorable impact of price increases as well as the impact of foreign exchange from the growing international business. Selling, General and Administrative(“SG&A”). SG&A expenses for the three months ended October 31, 2007 were $81.4 million as compared to $78.1 million for the three months ended October 31, 2006. The increase of $3.3 million or 4.2% was the net result of higher payroll and related costs of $2.4 million reflecting compensation and benefit cost increases, spending for consulting and other outside services of $2.1 million and higher spending of $1.1 million to support retail expansion.In addition, the increase reflects the negative foreign exchange impact from translating the European subsidiaries’ financial results of $1.4 million and the negative impact of the prior year out-of-period adjustment of $2.2 million related to foreign currency transactions.These increases were somewhat offset by a reduction of accounts receivable related expenses of $6.3 million due to the non-reoccurrence of a prior year adjustment recorded for aged customer receivables. Wholesale Operating Income.Operating income in the wholesale segment increased by $8.6 million to $29.0 million. The increase was the net result of higher gross profit of $10.9 million offset by an increase in SG&A expenses of $2.3 million. The higher gross profit of $10.9 million was primarily the result of an increase in sales volume over the prior year.
